Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported: November 3, 2008) Innophos Holdings, Inc. (Exact names of Registrants as specified in their Charters) Delaware 001-33124 20-1380758 (States or other jurisdictions of incorporation) (Commission File Numbers) (IRS Employer Identification Nos.) 259 Prospect Plains Road Cranbury, New Jersey 08512 (Address of Principal Executive Offices, including Zip Code) (609) 495-2495 (Registrants Telephone Number, Including Area Code) Not Applicable (Former name or former address, if changed since last report) Ch eck the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Items. On November 3, 2008, the registrant issued a press release announcing its financial results for the third quarter 2008 and that it will be hosting a live conference call to discuss the results. The text of the press release is filed with this report as Exhibit 99.1 and is incorporated by reference in response to this item. The following exhibits are filed with this report: Exhibit No. Description 99.1 Press Release dated November 3, 2008 SIGNATURES According to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned, hereunto duly authorized. INNOPHOS HOLDINGS, INC. By: /s/Richard Heyse Name:Richard Heyse Title: Chief Financial Officer & Vice President Dated: November 3, 2008 2
